Exhibit 99.1 MAST REMINDS STOCKHOLDERS TO VOTE FOR THE PROPOSED MERGER WITH SAVARA • Of the Votes Received to Date, More than 90% Are Voting in Favor of the Merger • More Votes Are Needed to Reach 50% of the Outstanding Shares Required for Merger to Go Forward • Every Vote Is Important to Avoid Delay in Completion of the Merger SAN DIEGO – April 17, 2017 – Mast Therapeutics, Inc. (NYSE MKT: MSTX) would like to thank its stockholders for their support of the proposed merger with Savara Inc. (“Savara”) and remind those stockholders that have not yet voted to vote without delay “FOR” the merger and the other proposals in the Company’s proxy statement/prospectus/ information statement for the special meeting of its stockholders to be held on April 21, 2017 at 9:00 a.m. Pacific Time. “The overwhelming majority of Mast stockholders who have submitted their votes have voted in favor of the merger.However, more votes are needed to meet the required threshold for the merger to be completed,” stated Brian M. Culley, Chief Executive Officer of Mast. “Mast has more than 30,000 stockholders and many of them hold relatively small positions. For the merger to go forward, it is necessary also for stockholders with smaller positions to submit their votes in favor of the proposals. Larger stockholders cannot carry this forward alone,” continued Mr. Culley. “I encourage everyone who owned Mast shares on March 13th, the record date for this meeting, to exercise their right to vote and help make this merger with Savara come to fruition, as has been unanimously recommended by independent proxy advisors, ISS and Glass Lewis, and the boards of directors of both companies.” Mast stockholders should note that the merger proposal (Proposal 1), the reverse stock split proposal (Proposal 2) and the name change proposal (Proposal 3) must all be approved for the merger to be completed.If any of those proposals is not approved, the merger will not go forward. Failure to vote or an abstention from voting will have the same effect as a vote “AGAINST” the merger and related proposals.All stockholders are asked to vote “FOR” all proposals now.If you previously voted against any of these proposals and would now like to change your vote, you can do so by contacting Mast’s proxy solicitor. THE MERGER WILL NOT GO FORWARD UNLESS THE MERGER, REVERSE STOCK SPLIT AND NAME CHANGE PROPOSALS ARE ALL APPROVED. Mast stockholders – Please vote TODAY! How to Vote Mast stockholders as of the close of business on March 13, 2017 are entitled to vote at the special meeting and have received copies of the Company’s proxy statement/prospectus/ information statement dated March 15, 2017. If you are a Mast stockholder and you have questions or require assistance in submitting your proxy or voting your shares, please contact Mast’s proxy solicitor: ADVANTAGE PROXY, INC.
